DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. (US2018/0181380) in view of Henderson (US2012/0209886) and Smith (US2012/0089812).
To claim 1, Kasahara teach a computer-implemented method of efficiently executing an operation unit graph on a reconfigurable data processor with a target architecture (Fig. 6, paragraph 0140, macro flow graph/MFG is composed of tasks as nodes, and solid-line edges and broken-line edges, each of which connects two nodes; paragraph 0121, some processing elements may include a signal processor or a dynamically reconfigurable processor) that includes physical compute units and/or physical memory units (paragraph 0127, a system configured by interconnecting plural computers as arithmetic processing units through communication), the method including: 
reducing a number of physical compute units and/or physical memory units of the reconfigurable data processor required to execute the operation unit graph (paragraph 0043, "task fusion" means that a task group including plural tasks associated with one another is defined as one new task. The new task generated by this "task fusion" can be assigned to one processing element/PE in scheduling upon generation of a parallel program)
by receiving, from a user, architectural hints that are specific to the target architecture of the reconfigurable data processor (Fig. 1, configuration file/CF; paragraph 0101, a parallelization compiling apparatus 100 is an apparatus configured to receive, as input, a sequential program P1 sequentially executable in a single processor system and a configuration file CF; paragraph 0106), 
scanning the operation unit graph to detect instances of the patterns of the first operation units specified by the architectural hints, including matching second nodes and second edges in the operation unit graph with the first nodes and the first edges in the architectural hints, and detecting pattern matches (paragraph 0145, dependency analysis element 112 analyzes the earliest executable conditions of tasks on the MFG, FIG. 2/STEP014,… the earliest executable conditions for tasks are analyzed by analyzing the control dependency and data dependency of each task based on the MFG); 
fusing operation units of the second nodes and the second edges in the operation unit graph into a consolidated operation units block, thereby producing a fused operation unit graph (Fig. 9, paragraph 0177, the fusion-target task group determination element 116 performs fusion-target task group determination processing for determining a task group as a fusion target from the MTG, FIG. 2/STEP018; paragraph 0192, the fusion element 113 fuses the task group extracted in FIG. 2/STEP018 as one new task as the "task group to be fused", FIG. 2/STEP026); 
allocating a set of physical compute units and/or physical memory units of the physical compute units and/or physical memory units of the reconfigurable data processor to the fused operation unit graph (paragraphs 0195-0196, the scheduling element 114 performs static scheduling processing to conform to the above-described configuration file CF, including information on the kinds and number of PEs, the grouping situation, the memory situation, and the like, together with the MTG generated via FIG. 2/STEP026… when the number of PEs in the multiprocessor system is five in the configuration file CF, the scheduling element 114 can assign five tasks to the respective PEs); and 
executing the fused operation unit graph on the reconfigurable data processor based on the allocation (paragraph 0204, the parallel program P2, and the binary code PB, parallelly executable by the multiprocessor system 200 is generated).
But, Kasahara do not expressly disclose the operation unit graph provided by a first user, and architectural hints are received from a second user, wherein the architectural hints call for fusing first operation units when executing patterns of the first operation units on the physical compute units and/or physical memory units of the reconfigurable data processor, specify the first operation units in a pattern as first nodes, specify first dataflows among the first operation units in the pattern as first edges, and direct fusion among the first operation units in the pattern.
However, user-specified architectural hints to drive the fusion of tasks to a specific architecture would have been an obvious alternative though Kasahara teaches performing steps described in architectural hints automatically.
	Henderson teach creation of a distributed graph database, creation and deployment of nodes in a distributed graph database system, and integration of nodes into a set of distributed graph databases that include data nodes and edges that are: entities built using forms, relations, and relationships; immutable but evolvable through the addition of new data nodes or new edges joining the evolving data node to another data node; shareable and mergeable (abstract), wherein a user initiates creation of a GraphDBN in a GraphNet (network of distributed graph database), and other users may access and input  GraphDB (Graph Database) to create nodes and edges for linking and merging (Figs. 1-13, paragraphs 0023-0040, 0081-0286), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Kasahara, in order to implement link and merge. 
	Smith teach compiling program code by defining parameters for efficient mapping of user code to a reconfigurable array, wherein the function blocks can be shared between different threads a user can map algorithms to the function blocks as required (Fig. 17, paragraph 0030, here is provided a processor array, wherein individual instructions or groups of instructions for one or a plurality of threads are mapped to function blocks of corresponding functionality from an array of addressable heterogeneous function blocks, the same instructions from different threads are optimally mapped to the same function blocks so they share a function block's processing resources; paragraph 0094, At this stage in the design process a designer will need to make a range of implementation decisions. Firstly the designer will need to decide if the design is to be implemented in a custom SOC device 3000 or one of several predefined devices each having its own architecture, interfaces and available processing resources. In the latter case, the array compiler 1200 will read formatted data files 1420 that describe the architecture, interfaces and available processing resources for each predefined device 100. Other design parameters 1300, such as silicon area, power dissipation, clocking, throughput, the number and type of threads to be used, are also input to the array compiler 1220. This data will be used by the array compiler 1200 to map the algorithms, functions and tasks of the compiled code from the IDE onto the processing resources for the selected predefined device. By altering the design parameters 1300, the designer can explore architectural trade offs and so optimize the design. The array application code generator 1240 is then used to generate the program code to run on the processor array 100. This data will be formatted for storage in the program memory 103; paragraph 0019, one or more macro function blocks 500 can be instantiated in the processor array 100 that implement more complex functions, such as cordic, Reduced Instruction Set Computer (RISC) cores, and data block transforms, such as fast Fourier Transforms (FFTs), Inverse Fast Fourier Transforms, Discrete Cosine Transforms (DCTs), Discrete Hilbert Transforms, linear algebra methods, correlation and convolution functions for example. In addition, a macro function block 500 can implement control functions, such as for loops, do-while loops, if-else functions and case statements. This approach allows C-type language constructs to be easily mapped to the resources provided in a processor array 100. As described later a function block 500 can contain a plurality of arithmetic logic elements 560 that can be interconnected via a local switch fabric 550 enabling many operations to be performed in parallel and in a single clock cycle; paragraph 0066).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate teaching of Smith into the method of Kasahara and Henderson, in order to provide flexible user programmability.

To claim 7, Kasahara, Henderson and Smith teach a non-transitory computer readable storage medium impressed with computer program instructions to efficiently execute an operation unit graph on a reconfigurable data processor with a target architecture, the instructions, when executed on a processor, implement a method (as explained in response to claim 1 above).

To claim 13, Kasahara, Henderson and Smith teach a system including one or more processors coupled to memory, the memory loaded with computer instructions to efficiently execute an operation unit graph on a reconfigurable data processor with a target architecture, the instructions, when executed on the processors, implement actions (as explained in response to claim 1 above).




To claims 2, 8 and 14, Kasahara, Henderson and Smith teach claims 1, 7 and 13.
Kasahara, Henderson and Smith teach wherein the architectural hints specify a first output operation unit in the pattern as a first output node (obvious as user programmability to a specific instruction, which would have been well-known in the art, hence Official Notice is taken).

To claims 3, 9 and 15, Kasahara, Henderson and Smith teach claims 2, 8 and 14.
Kasahara, Henderson and Smith teach further including: detecting the pattern matches by matching the first output node specified by the architectural hints with a second output node in the operation unit graph, and beginning with the second output node in the operation unit graph, traversing the operation unit graph to determine that the second nodes and the second edges in the operation unit graph match the first nodes and the first edges in the architectural hints (Kasahara, 016-018 of Fig. 3, paragraph 0177).

To claims 4, 10 and 16, Kasahara, Henderson and Smith teach claims 3, 9 and 15.
Kasahara, Henderson and Smith teach wherein the traversal is an upward traversal (Kasahara, 204-208 of Fig. 9, paragraphs 0183-0186).

To claims 5, 11 and 17, Kasahara, Henderson and Smith teach claims 1, 7 and 13.
Kasahara, Henderson and Smith teach further including: identifying an operation unit of the operation unit graph that is fused into the consolidated operation units block but has a dataflow to another operation unit of the operation unit graph which is outside the consolidated operation units block; duplicating the identified operation unit and its dataflows and duplicating any other operation unit in the consolidated operation units block that provides input to the identified operation unit and its dataflows to create duplicated operation units and dataflows in the used operation unit graph (paragraphs 0073, 0075, 0088-0096); and based on the fused operation unit graph with the consolidated operation units block and the duplicated operation units and dataflows, performing the allocating and the executing (Kasahara, BB12 of Fig. 11A duplicated, paragraph 0223, instead of duplicating only the conditional branch, only the conditional branch and the condition setting statement group are set as a new task and duplicated).

To claims 6, 12 and 18, Kasahara, Henderson and Smith teach claims 1, 7 and 13.
Kasahara, Henderson and Smith teach wherein the architectural hints are expressed as lists of nodes and edges that translate into a pattern graph (Kasahara, Figs. 6, 8).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        October 26, 2022